Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing AMENDED AND RESTATED TRUST AGREEMENT among FIELDSTONE MORTGAGE INVESTMENT CORPORATION, as Depositor, U.S. BANK TRUST NATIONAL ASSOCIATION, as Owner Trustee and WELLS FARGO BANK, N.A., as Trust Administrator Dated as of April 12, 2007 Fieldstone Mortgage Investment Trust, Series 2007-1 Mortgage-Backed Notes TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.01. Definitions 1 Section 1.02. Other Definitional Provisions 5 ARTICLE II ORGANIZATION Section 2.01. Name 6 Section 2.02. Office 6 Section 2.03. Purpose and Powers 6 Section 2.04. Appointment of the Owner Trustee 6 Section 2.05. Initial Capital Contribution; Declaration of Trust 7 Section 2.06. Issuance of Initial Certificates 7 Section 2.07. Liability of the Ownership Certificate Holder 7 Section 2.08. Situs of Trust 7 Section 2.09. Title to Trust Property 8 Section 2.10. Representations and Warranties of the Depositor 8 Section 2.11. Tax Treatment 9 Section 2.12. Investment Company 9 ARTICLE III THE CERTIFICATES AND TRANSFERS OF INTERESTS Section 3.01. The Certificates 9 Section 3.02. Execution, Authentication and Delivery of the Certificates 10 Section 3.03. Registration of and Limitations on Transfers and Exchanges of the Certificates 10 Section 3.04. Lost, Stolen, Mutilated or Destroyed Certificate 13 Section 3.05. Persons Deemed Certificateholders 13 Section 3.06. Access to List of Certificateholders Names and Addresses 13 Section 3.07. [Reserved] 13 Section 3.08. Maintenance of Office or Agency 13 Section 3.09. Certificate Paying Agent 14 Section 3.10. Initial Beneficiary 15 ARTICLE IV APPLICATION OF TRUST FUNDS; CERTAIN DUTIES Section 4.01. Collection Account 15 Section 4.02. Application of Trust Funds 15 Section 4.03. Method of Payment 16 Section 4.04. [Reserved] 16 Section 4.05. Segregation of Moneys; No Interest 16 i ARTICLE V AUTHORITY AND DUTIES OF THE OWNER TRUSTEE; ACTION BY CERTIFICATEHOLDERS Section 5.01. General Authority 16 Section 5.02. General Duties 16 Section 5.03. Action Upon Instruction 17 Section 5.04. No Duties Except as Specified under Specified Documents or in Instructions 17 Section 5.05. Restrictions 18 Section 5.06. Prior Notice to the Certificateholders with Respect to Certain Matters 18 Section 5.07. Action by the Holder with Respect to Bankruptcy 20 Section 5.08. Restrictions on the Ownership Certificate Holders Power 21 ARTICLE VI CONCERNING THE OWNER TRUSTEE Section 6.01. Acceptance of Trusts and Duties 21 Section 6.02. Furnishing of Documents 22 Section 6.03. Books and Records 22 Section 6.04. Representations and Warranties 22 Section 6.05. Reliance; Advice of Counsel 24 Section 6.06. Not Acting in Individual Capacity 24 Section 6.07. Owner Trustee Not Liable for Certificates or Collateral 25 Section 6.08. Owner Trustee May Own Notes 25 Section 6.09. Licenses 25 Section 6.10. Doing Business in Other Jurisdictions 25 Section 6.11. Sarbanes-Oxley Act Certification 26 Section 6.12. Regulation AB Reporting Requirements 26 ARTICLE VII INDEMNIFICATION AND COMPENSATION Section 7.01. Trust Expenses 26 Section 7.02. Indemnification 26 Section 7.03. Compensation 27 Section 7.04. Lien on Trust Estate 27 ARTICLE VIII TERMINATION OF AGREEMENT Section 8.01. Termination of Agreement 27 ARTICLE IX SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES Section 9.01. Eligibility Requirements for Owner Trustee 28 Section 9.02. Resignation or Removal of Owner Trustee 28 Section 9.03. Successor Owner Trustee 29 ii Section 9.04. Merger or Consolidation of Owner Trustee 29 Section 9.05. Appointment of Co-Trustee or Separate Trustee 29 ARTICLE X MISCELLANEOUS Section 10.01. Supplements and Amendments 31 Section 10.02. No Legal Title to Trust Estate in Certificateholders 32 Section 10.03. Pledge of Collateral by Owner Trustee is Binding 32 Section 10.04. Limitations on Rights of Others 33 Section 10.05. Notices 33 Section 10.06. Severability 33 Section 10.07. Separate Counterparts 33 Section 10.08. Successors and Assigns 33 Section 10.09. Headings 33 Section 10.10. Governing Law 33 Section 10.11. No Petition 34 Section 10.12. No Recourse 34 Section 10.13. Customer Identification 34 ARTICLE XI OFFICERS Section 11.01. Appointment of Officers 35 Section 11.02. Officers to Provide Information to the Owner Trustee 35 Exhibit A Forms of Certificates Exhibit B [Reserved] Exhibit C Form of Certificate of Trust Exhibit D-1 Form of Rule 144A Investment Letter Exhibit D-2 Form of Non-Rule 144A Investment Letter Exhibit E Form of Certificate of Beneficial Owner Exhibit F Form of Representation and Warranty Regarding Transferees Status as a REIT or Qualified REIT Subsidiary iii This TRUST AGREEMENT, dated as of April 12, 2007, is by and among FIELDSTONE MORTGAGE INVESTMENT CORPORATION, a Maryland corporation (the Depositor), U.S. BANK TRUST NATIONAL ASSOCIATION, a national banking association, as Owner Trustee (the Owner Trustee), and WELLS FARGO BANK, N.A., a national banking association, as Trust Administrator (the Trust Administrator). WHEREAS, pursuant to the Transfer and Servicing Agreement, the Depositor intends to sell, transfer and assign to a Delaware statutory trust created hereunder certain Mortgage Loans and related assets (collectively, the Collateral), which statutory trust would then pledge such Collateral under an indenture in order to secure the issuance of its Mortgage-Backed Notes, Series 2007-1 (the Securities) and its obligations under the Swap Agreement, the net proceeds of which would be applied toward the purchase of the Collateral. WHEREAS, the Depositor and the Owner Trustee entered into a Trust Agreement dated March 23, 2007 (the Original Trust Agreement), and filed with the Secretary of State of the State of Delaware a Certificate of Trust on March 23, 2007, creating Fieldstone Mortgage Investment Trust, Series 2007-1 (the Trust). WHEREAS, the Depositor, the Owner Trustee and the Trust Administrator desire to enter into this Amended and Restated Trust Agreement in order to amend and restate in its entirety the Original Trust Agreement and to provide for the operation of the Trust upon the terms and conditions more particularly set forth herein. NOW THEREFORE, in consideration of the premises and mutual agreements herein contained, the parties hereto hereby agree as follows: ARTICLE I DEFINITIONS Section 1.01. Definitions . For all purposes of this Agreement, the following terms shall have the meanings set forth below. Actual Knowledge : With respect to (i) the Owner Trustee, any officer within the Corporate Trust Office of the Owner Trustee responsible for administering the Trust hereunder, or under the Operative Agreements, who has actual knowledge of an action taken or an action not taken with regard to the Trust. Actions taken or actions not taken of which the Owner Trustee should have had knowledge, or has constructive knowledge, do not meet the definition of Actual Knowledge hereunder. With respect to the Trust Administrator, any Responsible Officer of the Trust Administrator who has actual knowledge of an action taken or an action not taken with regard to the Trust. Actions taken or actions not taken of which the Trust Administrator should have had knowledge, or has constructive knowledge, do not meet the definition of Actual Knowledge hereunder. Agreement or Trust Agreement : This Amended and Restated Trust Agreement and any amendments or modifications hereof. Authorized Officer : With respect to the Trust, any officer of the Owner Trustee who is authorized to act for the Owner Trustee in matters relating to the Trust and who is identified on the list of Authorized Officers delivered by the Owner Trustee to the Indenture Trustee on the Closing Date (as such list may be modified or supplemented from time to time thereafter) and, so long as the Transfer and Servicing Agreement is in effect, any Vice President, Assistant Vice President, Trust Officer, or more senior officer of the Trust Administrator who is authorized to act for the Trust Administrator in matters relating to the Trust and to be acted upon by the Trust Administrator pursuant to the Transfer and Servicing Agreement and who is identified on the list of Authorized Officers delivered by the Trust Administrator to the Indenture Trustee on the Closing Date (as such list may be modified or supplemented from time to time thereafter). Bank : U.S. Bank Trust National Association, in its individual capacity and not as Owner Trustee under this Agreement. Certificate : Any Ownership Certificate issued pursuant to this Agreement. Certificate of Trust : The Certificate of Trust to be filed by the Owner Trustee for the Trust pursuant to Section 3810(a) of the Delaware Trust Statute in the form of Exhibit C hereto. Certificate Paying Agent : Initially, the Trust Administrator, in its capacity as Certificate Paying Agent, or any successor to the Trust Administrator in such capacity. Certificate Register : The register maintained by the Certificate Registrar in which the Certificate Registrar shall provide for the registration of the Certificates and of transfers and exchanges of such Certificates. Certificate Registrar : Initially, the Trust Administrator, in its capacity as Certificate Registrar, or any successor to the Trust Administrator in such capacity. Certificateholder or Holder : The Person in whose name a Certificate is registered in the Certificate Register. Code : The Internal Revenue Code of 1986, as amended. Collateral : As defined in the Indenture. Corporate Trust Office : With respect to (i) the Owner Trustee, the corporate trust administration office of the Owner Trustee located at U.S. Bank Corporate Trust Services, 60 Livingston Avenue, St. Paul, Minnesota 55107, or at such other address as the Owner Trustee may designate by notice to the Trust Administrator, or the principal office of any successor Owner Trustee (the address (which shall be in the State of Delaware) of which the successor owner trustee will notify the Certificateholders); (ii) the Trust Administrator, the principal corporate trust office of the Trust Administrator at which, at any particular time, its corporate trust business shall be administered, which office at the date hereof for purposes of transfers and exchanges and for presentment and surrender of the Certificates and for payment thereof is located at Wells Fargo Bank, N.A., Sixth Street and Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Group (Fieldstone 2007-1), and for all other purposes is located at Wells Fargo Bank, N.A., P.O. Box 98, Columbia, Maryland 21046, Attention: Client Service Manager (Fieldstone 2007-1) (or for overnight deliveries, at 9062 Old Annapolis Road, Columbia, Maryland 21045, Attention: Client Service Manager (Fieldstone 2007-1)); and (iii) 2 the Certificate Registrar, the principal office of the Certificate Registrar at which at any particular time its corporate trust business shall be administered, which office at the date of execution of this Agreement is located at the Corporate Trust Office of the Trust Administrator, or at such other address as the Certificate Registrar may designate from time to time by notice to the Securityholders and the Trust, or the principal corporate trust office of any successor Certificate Registrar at the address designated by such successor Certificate Registrar by notice to the Securityholders and the Trust. Delaware Trust Statute : Chapter 38 of Title 12 of the Delaware Code, 12 Del.C. Section 3801 et seq ., as the same may be amended from time to time. Depositor : Fieldstone Mortgage Investment Corporation, a Maryland corporation. ERISA : The Employee Retirement Income Security Act of 1974, as amended. Expenses : The meaning specified in Section 7.02. Indenture : The indenture dated as of April 1, 2007, between the Issuing Entity, the Indenture Trustee and the Trust Administrator, as such may be amended or supplemented from time to time. Indenture Trustee : Wells Fargo Bank, N.A., not in its individual capacity but solely as Indenture Trustee, or any successor in interest. Initial Holder : Fieldstone Mortgage Ownership Corp., or any successor in interest, in the case of the Ownership Certificate. Issuing Entity : Fieldstone Mortgage Investment Trust, Series 2007-1. Net Proceeds from the Notes : The proceeds received by the Trust from time to time from the issuance and sale of its Notes, less the costs and expenses incurred in connection with the issuance and sale of such Notes. Non-U.S. Person : Any person other than a United States person as defined in Section 7701(a)(30) of the Code. Note : Any of the Class 1-A, Class 2-A1, Class 2-A2, Class 2-A3, Class M1, Class M2, Class M3, Class M4, Class M5, Class M6, Class M7, Class M8, Class M9 or Class M10 Notes issued pursuant to the Indenture. Noteholder : A Person in whose name a Note is registered on the Note Register. Officer : Those officers of the Trust referred to in Article XI. Opinion of Counsel : One or more written opinions of counsel who may, except as otherwise expressly provided in this Agreement, be employees of or counsel to the Depositor and who shall be satisfactory to the Owner Trustee and the Trust Administrator, which opinion shall be addressed to the Owner Trustee, the Trust Administrator and each Swap Counterparty. 3 Original Trust Agreement : As defined in the recitals hereof. Ownership Certificate : An equity certificate representing a 100% undivided beneficial interest in the Trust in substantially the form annexed hereto as part of Exhibit A. Owner Trustee : U.S. Bank Trust National Association, a national banking association, and any successor in interest, not in its individual capacity, but solely as owner trustee under the Trust Agreement. Percentage Interest : With respect to any Ownership Certificate, the percentage set forth on the face thereof. Permitted Transferee : Means an entity for federal income tax purposes that qualifies as (a) a single REIT, (b) a Qualified REIT Subsidiary of such REIT, or (c) an entity that is disregarded for federal income tax purposes that is wholly owned by such related REIT or related Qualified REIT Subsidiary. Proposer : The Certificateholder making a written request pursuant to Section 5.07. Prospective Holder : Each prospective purchaser and any subsequent transferee of the Ownership Certificate. Qualified REIT Subsidiary : A direct or indirect 100% owned subsidiary of a REIT that satisfies the requirements of Section 856(i) of the Code. REIT : A real estate investment trust within the meaning of Sections 856 and 857 of the Code. Responsible Officer : With respect to (i) the Owner Trustee, any officer within the Corporate Trust Office of the Owner Trustee with direct responsibility for the administration of the Trust and also, with respect to a particular matter, any other officer to whom such matter is referred because of such officers knowledge of, and familiarity with, the particular subject; and (ii) the Trust Administrator, any officer within the Corporate Trust Office of the Trust Administrator with direct responsibility for the administration of the Trust and also, with respect to a particular matter, any other officer to whom such matter is referred because of such officers knowledge of, and familiarity with, the particular subject. Retained Notes : Those certain classes, or portions of certain classes, of Notes, in which FIC, as the owner of the Ownership Certificate, either directly or indirectly through one or more of its Qualified REIT Subsidiaries or entities that are disregarded for United States federal income tax purposes that are wholly owned by the related REIT or a related Qualified REIT Subsidiary, acquires beneficial ownership. Secretary of State : The Secretary of State of the State of Delaware. Security : Any of the Certificates or Notes. Securityholder : Any Certificateholder or Noteholder. 4 Seller : Fieldstone Investment Corporation, a Maryland corporation. Transfer and Servicing Agreement : The Transfer and Servicing Agreement dated as of April 1, 2007, by and among the Trust, the Depositor, the Trust Administrator, Litton Loan Servicing LP, as servicer, the Seller and the Indenture Trustee, as such may be amended or supplemented from time to time. Trust : The trust established pursuant to this Agreement which shall carry on its business operations under the name of Fieldstone Mortgage Investment Trust, Series 2007-1. Trust Administrator : Wells Fargo Bank, N.A., or any successor in interest. Section 1.02. Other Definitional Provisions . Capitalized terms used herein and not defined herein shall have the same meanings assigned to them in the Transfer and Servicing Agreement or in the Indenture, as applicable. (a) All terms defined in this Agreement shall have the defined meanings when used in any certificate or other document made or delivered pursuant hereto unless otherwise defined therein. (b) As used in this Agreement and in any certificate or other document made or delivered pursuant hereto or thereto, accounting terms not defined in this Agreement or in any such certificate or other document, and accounting terms partly defined in this Agreement or in any such certificate or other document to the extent not defined, shall have the respective meanings given to them under generally accepted accounting principles. To the extent that the definitions of accounting terms in this Agreement or in any such certificate or other document are inconsistent with the meanings of such terms under generally accepted accounting principles, the definitions contained in this Agreement or in any such certificate or other document shall control. (c) The words hereof, herein, hereunder and words of similar import when used in this Agreement shall refer to this Agreement as a whole and not to any particular provision of this Agreement; Section and Exhibit references contained in this Agreement are references to Sections and Exhibits in or to this Agreement unless otherwise specified; and the term including shall mean including without limitation. (d) The definitions contained in this Agreement are applicable to the singular as well as the plural forms of such terms and to the masculine as well as the feminine and neuter genders of such terms. (e) Any agreement, instrument or statute defined or referred to herein or in any instrument or certificate delivered in connection herewith means such agreement, instrument or statute as from time to time amended, modified or supplemented and includes (in the case of agreements or instruments) references to all attachments thereto and instruments incorporated therein; references to a Person are also to its permitted successors and assigns. 5 ARTICLE II ORGANIZATION Section 2.01. Name . The trust established under this Agreement shall be referred to as Fieldstone Mortgage Investment Trust, Series 2007-1, in which name the Owner Trustee and the Officers may conduct the activities contemplated hereby, including the making and executing of contracts and other instruments on behalf of the Trust and sue and be sued. Section 2.02. Office . The principal office of the Trust shall be in care of the Owner Trustee, at its Corporate Trust Office. The Trust shall also have an office in care of the Trust Administrator at its Corporate Trust Office. Section 2.03. Purpose and Powers . The Trust shall have the power and authority to engage in any of the following activities: (a) to issue the Notes pursuant to the Indenture and the Certificates pursuant to this Agreement and to sell, transfer and exchange such Notes and Certificates; (b) with the proceeds of the sale of the Notes and the Certificates, to pay the organizational, start-up and transactional expenses of the Trust and to pay the balance of the Net Proceeds from the Notes to the Depositor in consideration of the transfer to the Trust of the Collateral; (c) to assign, grant, transfer, pledge, mortgage and convey the Trust Estate pursuant to the Indenture and to hold, manage and distribute to the Certificateholders pursuant to the terms of the Transfer and Servicing Agreement any portion of the Collateral released from the lien of, and remitted to the Trust pursuant to, the Indenture; (d) to enter into and perform its obligations under the Operative Agreements and the Swap Agreement to which it is to be a party; (e) to engage in those activities, including entering into agreements, that are necessary, suitable or convenient to accomplish the foregoing or are incidental thereto or connected therewith; and (f) subject to compliance with the Operative Agreements, to engage in such other activities as may be required in connection with conservation of the Trust Estate and the making of distributions and payments to the Certificateholders and the Noteholders. The Trust is hereby authorized to engage in the foregoing activities. The Trust shall not engage in any activity other than in connection with the foregoing or other than as required or authorized by the terms of this Agreement or the Operative Agreements. Section 2.04. Appointment of the Owner Trustee . The Depositor hereby appoints the Bank to act as owner trustee (the Owner Trustee) of the Trust effective as of the date hereof to have all the rights, powers and duties set forth herein with respect to accomplishing the purposes of the Trust. 6 The Owner Trustee is hereby authorized to execute this Agreement, the Indenture, the Transfer and Servicing Agreement and any other Operative Agreement on behalf of the Trust. The Owner Trustee is hereby authorized to take all actions required or permitted to be taken by it in accordance with the terms of this Agreement. Section 2.05. Initial Capital Contribution; Declaration of Trust . (a) The Depositor hereby sells, assigns, transfers, conveys and sets over to the Trust, as of the date hereof, the sum of $1. The Owner Trustee hereby acknowledges receipt in trust from the Depositor, as of the Closing Date, of the foregoing contribution, which shall constitute the initial corpus of the Trust Estate. The Depositor shall pay organizational expenses of the Trust as they may arise or shall, upon the request of the Owner Trustee, promptly reimburse the Owner Trustee for any such expenses paid by the Owner Trustee. (b) The Owner Trustee hereby declares that it will hold the Trust Estate in trust upon and subject to the conditions set forth herein for the use and benefit of the Certificateholders, subject to the obligations of the Trust under the Operative Agreements. It is the intention of the parties hereto that the Trust constitute a statutory trust under the Delaware Trust Statute and that this Agreement constitute the governing instrument of such statutory trust. No later than the Closing Date, the Owner Trustee shall cause the filing of the Certificate of Trust with the Secretary of State. Except as otherwise provided in this Agreement, the rights of the Certificateholders will be those of beneficial owners of the Trust. Section 2.06. Issuance of Initial Certificates . Upon the formation of the Trust by the initial contribution by the Depositor pursuant to Section 2.05, the Owner Trustee will issue the Certificates to the Initial Holders. Section 2.07. Liability of the Ownership Certificate Holder . The Ownership Certificate Holder shall be liable directly to and shall indemnify any injured party for all losses, claims, damages, liabilities and expenses of the Trust (including Expenses, to the extent not paid out of the Trust Estate); provided , however , that the Ownership Certificate Holder shall not be liable for payments required to be made to or for any losses incurred by a Noteholder in the capacity of an investor in the Notes. In addition, any third party creditors of the Trust (other than in connection with the obligations described in the following sentence for which the Ownership Certificate Holder shall be liable) shall be deemed third party beneficiaries of this paragraph. The Ownership Certificate Holder shall be liable for any entity level taxes imposed on the Trust. The obligations of the Ownership Certificate Holder under this paragraph shall be evidenced by the Ownership Certificate. Section 2.08. Situs of Trust . The Trust will be located in the State of Delaware. All bank accounts maintained by the Owner Trustee on behalf of the Trust shall be located in the States of Delaware, New York or the jurisdiction where the Trust Administrator maintains bank accounts with respect to collections on the Collateral. The only office of the Trust will be as described in Section 2.02 hereof. The Trust shall not have any employees; provided , however , that nothing herein shall restrict or prohibit the Owner Trustee from having employees within or without the State of Delaware. Payments will be received by the Trust only in Delaware, New York, the jurisdiction in which the Trust Administrator maintains the Collection Account or such 7 other jurisdiction designated by the Depositor, and payments will be made by the Trust only from the Collection Account or from Delaware, New York or such other jurisdiction designated by the Depositor. Section 2.09. Title to Trust Property . (a) Subject to the Indenture, title to all of the Trust Estate shall be vested at all times in the Trust as a separate legal entity until this Agreement terminates pursuant to Article VIII hereof; provided , however , that if the laws of any jurisdiction require that title to any part of the Trust Estate be vested in the trustee of the Trust, then title to that part of the Trust Estate shall be deemed to be vested in the Owner Trustee or any co-trustee or separate trustee, as the case may be, appointed pursuant to Article IX of this Agreement. (b) The Certificateholders shall have beneficial but not legal title to any part of the Trust Estate. No transfer by operation of law or otherwise of any interest of the Certificateholders shall operate to terminate this Agreement or the trusts created hereunder or entitle any transferee to an accounting or to the transfer to it of any part of the Trust Estate. Section 2.10. Representations and Warranties of the Depositor . The Depositor hereby represents and warrants to the Owner Trustee, the Swap Counterparty and the Trust Administrator as of the Closing Date, as follows: (a) The Depositor is duly organized and validly existing as a corporation in good standing under the laws of the State of Maryland, with power and authority to own its properties and to conduct its business as such properties are currently owned and such business is presently conducted and had at all relevant times, and now has, power, authority and the legal right to acquire and own the Mortgage Loans. (b) The Depositor is duly qualified to do business as a foreign corporation in good standing and has obtained all necessary licenses and approvals in all jurisdictions in which the ownership or lease of property or the conduct of its business shall require such qualifications. (c) The Depositor has the power and authority to execute and deliver any Operative Agreement to which it is a party and to carry out its terms; the Depositor has full power and authority to sell and assign the Collateral to be sold and assigned to and deposited with the Trust and the Depositor has duly authorized such assignment and deposit to the Trust by all necessary corporate action; and the execution, delivery and performance of this Agreement or any other Operative Agreement to which it is a party has been duly authorized by the Depositor by all necessary corporate action and, assuming the due authorization, execution and delivery of each such agreement by the other parties thereto, each such agreement constitutes a valid and binding obligation of the Depositor, enforceable against the Depositor in accordance with its terms, except as enforcement thereof may be subject to or limited by bankruptcy, insolvency, moratorium, reorganization or other similar laws relating to or affecting creditors rights generally and by general equitable principles. (d) The consummation of the transactions contemplated by this Agreement and the fulfillment of the terms hereof and thereof do not conflict with, result in any breach of any of the terms and provisions of, or constitute (with or without notice or lapse of time) a default under, 8 the certificate of incorporation or by-laws of the Depositor, or any indenture, agreement or other instrument to which the Depositor is a party or by which it is bound; nor result in the creation or imposition of any lien upon any of its properties pursuant to the terms of any such indenture, agreement or other instrument (other than pursuant to the Operative Agreements); nor violate any law or, to the best of the Depositors knowledge, any order, rule or regulation applicable to the Depositor of any court or of any Federal or state regulatory body, administrative agency or other governmental instrumentality having jurisdiction over the Depositor or its properties. (e) There are no proceedings or investigations, pending or, to the best knowledge of the Depositor, threatened before any court, regulatory body, administrative agency or other governmental instrumentality having jurisdiction over the Depositor or its properties: (i) asserting the invalidity of this Agreement or any other Operative Agreement to which the Depositor is a party, (ii) seeking to prevent the consummation of any of the transactions contemplated by this Agreement or any other Operative Agreement to which the Depositor is a party or (iii) seeking any determination or ruling that might materially and adversely affect the performance by the Depositor of its obligations under, or the validity or enforceability of, this Agreement or any other Operative Agreement to which the Depositor is a party. (f) The representations and warranties of the Depositor made pursuant to the Transfer and Servicing Agreement are true and correct. (g) This Agreement is not required to be qualified under the Trust Indenture Act of 1939, as amended, and the Trust is not required to be registered as an investment company under the Investment Company Act of 1940, as amended. Section 2.11. Tax Treatment . The Depositor, the Owner Trustee and the Initial Holder intend that the Trust be treated for federal income tax purposes as a Qualified REIT Subsidiary and agree to take no action inconsistent with such treatment. The Trust Administrator will perform the calculation of accrual of original issue discount and the amortization of premium on the Securities. The Seller will prepare and file the Trusts income tax returns, if applicable, and will make any other necessary tax filings under the Code. Section 2.12. Investment Company . Neither the Depositor nor any holder of a Certificate shall take any action which would cause the Trust to become an investment company which would be required to register under the Investment Company Act of 1940, as amended. ARTICLE III THE CERTIFICATES AND TRANSFERS OF INTERESTS Section 3.01. The Certificates . The Ownership Certificate shall initially be issued as a single certificate in definitive, fully registered form and shall initially be registered in the name of the applicable Initial Holder. No Ownership Certificate shall be issued in authorized denominations of less than a 100% Percentage Interest in such Certificate. The Certificates shall be executed on behalf of the Trust by manual or facsimile signature of an Authorized Officer of the Owner Trustee and authenticated in the manner provided in Section 3.02. Each Certificate bearing the manual signatures of individuals who were, at the time when such signatures shall 9 have been affixed, authorized to sign on behalf of the Trust, shall be validly issued and entitled to the benefit of this Agreement, notwithstanding that such individuals or any of them shall have ceased to be so authorized prior to the authentication and delivery of each such Certificate or did not hold such offices at the date of authentication and delivery of each such Certificate. A Person shall become a Certificateholder and shall be entitled to the rights and subject to the obligations of a Certificateholder hereunder upon such Persons acceptance of a Certificate duly registered in such Persons name pursuant to Section 3.03. Section 3.02. Execution, Authentication and Delivery of the Certificates . Concurrently with the sale of the Collateral to the Trust pursuant to the Transfer and Servicing Agreement, the Owner Trustee shall cause the Certificates issued hereunder to be executed and authenticated on behalf of the Trust and authenticated and delivered to or upon the written order of the Depositor, signed by its chairman of the board, its president or any vice president, without further corporate action by the Depositor. No Certificate shall entitle its Holder to any benefit under this Agreement or be valid for any purpose unless there shall appear on such Certificate a certificate of authentication substantially in the form set forth as part of Exhibit A hereto, executed by the Owner Trustee or the Certificate Registrar, as the Owner Trustees authenticating agent, by manual signature; such authentication shall constitute conclusive evidence that such Certificate shall have been duly authenticated and delivered hereunder. All Certificates shall be dated the date of their authentication. Section 3.03. Registration of and Limitations on Transfers and Exchanges of the Certificates . The Certificate Registrar shall keep or cause to be kept, at the office or agency maintained pursuant to Section 3.08, a Certificate Register in which, subject to such reasonable regulations as it may prescribe, the Certificate Registrar shall provide for the registration of the Certificates and of transfers and exchanges of the Certificates as set forth herein; provided , however , that no Ownership Certificate shall be issued in any such transfer and exchange representing less than a 100% Percentage Interest in such Certificate, and provided , further , that no Ownership Certificate shall be issued in any such transfer and exchange except in accordance with the provisions and conditions set forth below in this Section 3.03. The Trust Administrator shall be the initial Certificate Registrar. If the Certificate Registrar resigns or is removed, the Owner Trustee, with the consent of the Depositor, shall appoint a successor Certificate Registrar. Subject to satisfaction of the conditions set forth below, upon surrender for registration of transfer of a Certificate at the office or agency maintained pursuant to Section 3.08, the Owner Trustee shall execute, authenticate and deliver (or cause the Trust Administrator as its authenticating agent to authenticate and deliver), in the name of the designated transferee, a new Certificate evidencing the Percentage Interest of the Certificate so surrendered and dated the date of authentication by the Owner Trustee or the Certificate Registrar. Every Certificate presented or surrendered for registration of transfer or exchange shall be accompanied by a written instrument of transfer in form satisfactory to the Owner Trustee and the Certificate Registrar duly executed by each Certificateholder or such Certificateholders attorney duly authorized in writing. Each Certificate surrendered for registration of transfer or exchange shall be cancelled and subsequently disposed of by the Certificate Registrar in accordance with its customary practice. 10 No service charge shall be made for any registration of transfer or exchange of a Certificate, but the Owner Trustee or the Certificate Registrar may require payment of a sum sufficient to cover any tax or governmental charge that may be imposed in connection with any transfer or exchange of a Certificate or any other expense arising as a result of any registration of transfer or exchange. The preceding provisions of this Section notwithstanding, the Owner Trustee shall not make and the Certificate Registrar shall not register transfer or exchanges of a Certificate for a period of 15 days preceding the due date for any payment with respect to such Certificate. No transfer of a Certificate shall be made unless such transfer is exempt from the registration requirements of the Securities Act and any applicable state securities laws or is made in accordance with said Act and laws. Except in the case of an initial transfer to an Initial Holder, in the event of any such transfer, the Certificate Registrar or the Depositor shall prior to such transfer require the transferee to execute (i) an investment letter (in the form attached hereto as Exhibit D-1) certifying to the Trust, the Owner Trustee, the Trust Administrator, the Certificate Registrar and the Depositor that such transferee is a qualified institutional buyer under Rule 144A under the Securities Act, or (ii) an investment letter (in the form attached hereto as Exhibit D-2) certifying to the Trust, the Owner Trustee, the Trust Administrator, the Certificate Registrar and the Depositor that such transferee is an accredited investor (as defined in Rule 501(a)(1), (2), (3) or (7) of the Securities Act), and any expense associated with the preparation and execution of any such investment letter shall not be an expense of the Trust, the Owner Trustee, the Trust Administrator, the Certificate Registrar or the Depositor. A Certificateholder desiring to effect the transfer of a Certificate shall, and does hereby agree to, indemnify the Trust, the Owner Trustee, the Trust Administrator, the Certificate Registrar and the Depositor against any and all liability that may result if the transfer is not so exempt or is not made in accordance with such federal and state laws. Except in the case of an initial transfer to an Initial Holder, no transfer of a Certificate shall be made unless the Certificate Registrar shall have received a representation letter (substantially in the form attached hereto as Exhibit D-1 or D-2) from the proposed transferee of such Certificate to the effect that such proposed transferee is not an employee benefit plan or other retirement arrangement subject to Section 406 of ERISA, or Section 4975 of the Code or any substantially similar applicable law, or a Person acting on behalf of or using the assets of any such plan, which representation letter shall not be an expense of the Trust, the Owner Trustee, the Trust Administrator, the Certificate Registrar or the Depositor. In addition, any Retained Notes will be subject to the same ERISA restrictions and consequences discussed above applicable to the Ownership Certificate unless either (a) the Retained Notes are sold or transferred to a party that is a taxable REIT subsidiary or is not affiliated with the owner of the Ownership Certificate and at the time of such sale or transfer: (i) the owner of the Ownership Certificate is a Permitted Transferee; (ii) no modifications have been made to the transaction documents; (iii) the respective ratings of the Retained Notes as of the date of such sale or transfer are not lower than the ratings of such Retained Notes as of the closing date; and (iv) no adverse changes have been made to (or that would adversely affect the application of) the legal authorities applicable to the closing date tax opinion or (b) the holder of the Retained Notes otherwise receives a tax opinion from a law firm generally recognized to be qualified to opine concerning the tax aspects of asset securitization that (i) the Retained Notes will be debt and 11 (ii) after the sale or transfer, the Trust will continue to qualify as a Qualified REIT Subsidiary for federal income tax purposes. Prior to and as a condition of the registration of any transfer, sale or other disposition of the Ownership Certificate (except for any transfer, sale or other disposition which does not result in a change in the beneficial owner of the Ownership Certificate for federal income tax purposes), each Initial Holder of an Ownership Certificate and each Prospective Holder of an Ownership Certificate shall represent and warrant in writing, in the case of each Initial Holder, in substantially the form set forth in Exhibit E hereto, and in the case of each Prospective Holder, in substantially the form set forth in Exhibit F hereto, to the Owner Trustee, the Trust Administrator and the Certificate Registrar and any of their respective successors that: (i) Such Person is duly authorized to purchase the Ownership Certificate and its purchase of investments having the characteristics of the Ownership Certificate is authorized under, and not directly or indirectly in contravention of, any law, charter, trust instrument or other operative document, investment guidelines or list of permissible or impermissible investments that is applicable to the investor; (ii) Such Person understands that each holder of an Ownership Certificate, by virtue of its acceptance thereof, assents to the terms, provisions and conditions of the Agreement; (iii) Such Person is a REIT, a Qualified REIT Subsidiary, or an entity that is disregarded for federal income tax purposes that is wholly owned by a REIT or a Qualified REIT Subsidiary; and (iv) Such Person will only transfer the Ownership Certificate to a person that is a Permitted Transferee. Notwithstanding the foregoing, the Ownership Certificate may be pledged or transferred to a lender or repurchase agreement counterparty in a repurchase agreement or secured lending transaction that qualifies as a borrowing for federal income tax purposes. In addition, any Retained Notes will be subject to the same requirements, restrictions and consequences discussed in the preceding sentence applicable to the Ownership Certificate unless either (a) the Retained Notes are sold or transferred to a party that is a taxable REIT subsidiary or is not affiliated with the owner of the Ownership Certificate and at the time of such sale or transfer: (i) the owner of the Ownership Certificate is a Permitted Transferee; (ii) no modifications have been made to the transaction documents; (iii) the respective ratings of the Retained Notes as of the date of such sale or transfer are not lower than the ratings of such Retained Notes as of the closing date; and (iv) no adverse changes have been made to (or that would adversely affect the application of) the legal authorities applicable to the closing date tax opinion or (b) the holder of the Retained Notes otherwise receives a tax opinion from a law firm generally recognized to be qualified to opine concerning the tax aspects of asset securitization that (i) the Retained Notes will be debt and (ii) after the sale or transfer, the Trust will continue to qualify as a Qualified REIT Subsidiary for federal income tax purposes. 12 The Owner Trustee shall cause each Certificate to contain a legend, substantially similar to the applicable legends provided in Exhibit A hereto, stating that transfer of such Certificate is subject to certain restrictions and referring prospective purchasers of the Certificates to this Section 3.03 with respect to such restrictions. Section 3.04. Lost, Stolen, Mutilated or Destroyed Certificate . If (a) a mutilated Certificate is surrendered to the Certificate Registrar, or (b) the Certificate Registrar receives evidence to its satisfaction that a Certificate has been destroyed, lost or stolen, and there is delivered to the Certificate Registrar proof of ownership satisfactory to the Certificate Registrar, together with such security or indemnity as required by the Certificate Registrar and the Owner Trustee to save each of them harmless, then in the absence of notice to the Certificate Registrar or the Owner Trustee that such Certificate has been acquired by a protected purchaser, the Owner Trustee shall execute on behalf of the Trust, and the Owner Trustee or the Certificate Registrar shall authenticate and deliver, in exchange for or in lieu of any such mutilated, destroyed, lost or stolen Certificate, a new Certificate of like tenor and Percentage Interest. In connection with the issuance of any new Certificate under this Section 3.04, the Owner Trustee or the Certificate Registrar may require the payment of a sum sufficient to cover any expenses of the Owner Trustee or the Certificate Registrar (including any fees and expenses of counsel) and any tax or other governmental charge that may be imposed in connection therewith. Any duplicate Certificate issued pursuant to this Section 3.04 shall constitute conclusive evidence of ownership in the Trust, as if originally issued, whether or not the lost, stolen or destroyed Certificate shall be found at any time. Section 3.05. Persons Deemed Certificateholders . Prior to due presentation of a Certificate for registration of transfer, the Owner Trustee, the Certificate Registrar or any Certificate Paying Agent may treat any Certificateholder as the owner of such Certificate for the purpose of receiving distributions pursuant to Section 4.02 and for all other purposes whatsoever, and none of the Trust, the Owner Trustee, the Certificate Registrar or any Certificate Paying Agent shall be bound by any notice to the contrary. Section 3.06. Access to List of Certificateholders Names and Addresses . The Certificate Registrar shall furnish or cause to be furnished to the Depositor or the Owner Trustee, within 15 days after receipt by the Certificate Registrar of a written request therefor from the Depositor or the Owner Trustee, in such form as the Depositor or the Owner Trustee, as the case may be, may reasonably require, the name and address of each Certificateholder as of the most recent Record Date. A Certificateholder, by receiving and holding a Certificate, shall be deemed to have agreed not to hold any of the Trust, the Depositor, the Certificate Registrar and the Owner Trustee accountable or liable for damages by reason of the disclosure of its name and address, regardless of the source from which such information was derived. Section 3.07. [Reserved] Section 3.08. Maintenance of Office or Agency . The Certificate Registrar on behalf of the Trust, shall maintain an office or offices or agency or agencies where the Certificates may be surrendered for registration of transfer or exchange and where notices and demands to or upon the Owner Trustee in respect of the Certificates and the Operative Agreements may be served. The Certificate Registrar shall give the Owner Trustee prompt notice, in writing, of any such 13 notice or demand. The Certificate Registrar initially designates the Corporate Trust Office of the Trust Administrator as its office for such purposes. The Certificate Registrar shall give prompt written notice to the Depositor, the Owner Trustee and the Certificateholders of any change in the location of the Certificate Register or any such office or agency. Section 3.09. Certificate Paying Agent . (a) The Owner Trustee may appoint, and hereby appoints, the Trust Administrator as Certificate Paying Agent under this Agreement. The Certificate Paying Agent shall make distributions to each Certificateholder from the Collection Account pursuant to Section 4.02 hereof and Sections 5.08 and 6.02 of the Transfer and Servicing Agreement and, upon request, shall report the amounts of such distributions to the Owner Trustee. The Certificate Paying Agent shall have the revocable power to withdraw funds from the Collection Account for the purpose of making the distributions referred to above. The Trust Administrator hereby accepts such appointment and further agrees that it will be bound by the provisions of this Agreement and the Transfer and Servicing Agreement relating to the Certificate Paying Agent and shall: (i) hold all sums held by it for the payment of amounts due with respect to the Certificates in trust for the benefit of the Person entitled thereto until such sums shall be paid to such Person or otherwise disposed of as herein provided; (ii) give the Owner Trustee notice of any default by the Trust of which a Responsible Officer of the Trust Administrator has actual knowledge in the making of any payment required to be made with respect to the Certificates; (iii) at any time during the continuance of any such default, upon the written request of the Owner Trustee forthwith pay to the Owner Trustee on behalf of the Trust all sums so held in Trust by such Certificate Paying Agent; (iv) immediately resign as Certificate Paying Agent and forthwith pay to the Owner Trustee on behalf of the Trust all sums held by it in trust for the payment of the Certificates if at any time it ceases to meet the standards under this Section 3.09 required to be met by the Certificate Paying Agent at the time of its appointment; and (v) not institute bankruptcy proceedings against the Trust in connection with this Agreement. (b) In the event that the Trust Administrator shall no longer be the Certificate Paying Agent hereunder, the Owner Trustee, with the consent of the Depositor, shall appoint a successor to act as Certificate Paying Agent (which shall be a bank or trust company). The Owner Trustee shall cause such successor Certificate Paying Agent or any additional Certificate Paying Agent appointed by the Owner Trustee to execute and deliver to the Owner Trustee an instrument in which such successor Certificate Paying Agent or additional Certificate Paying Agent shall agree with the Owner Trustee that as Certificate Paying Agent, such successor Certificate Paying Agent or additional Certificate Paying Agent will hold all sums, if any, held by it for payment in trust for the benefit of each Certificateholder entitled thereto until such sums shall be paid to such Certificateholder. The Certificate Paying Agent shall return all unclaimed funds to the Owner Trustee, and upon removal of a Certificate Paying Agent, such Certificate Paying Agent 14 shall also return all funds in its possession to the Owner Trustee. The provisions of Sections 5.03, 5.04, 6.01, 6.05, 6.07, 6.08, 7.01 and 7.02 shall apply to the Trust Administrator also in its role as Certificate Paying Agent for so long as the Trust Administrator shall act as Certificate Paying Agent and, to the extent applicable, to any other Certificate Paying Agent appointed hereunder. Any reference in this Agreement to the Certificate Paying Agent shall include any co-paying agent unless the context requires otherwise. Section 3.10. Initial Beneficiary . Upon the formation of the Trust by the contribution by the Depositor pursuant to Section 2.05 and until the issuance of the Certificates, the Depositor shall be the sole beneficiary of the Trust. ARTICLE IV APPLICATION OF TRUST FUNDS; CERTAIN DUTIES Section 4.01. Collection Account . All of the right, title and interest of the Trust in all funds on deposit from time to time in the Collection Account and in all proceeds thereof shall be held for the benefit of each Certificateholder and such other persons entitled to payments therefrom. Except as otherwise expressly provided herein or in the Transfer and Servicing Agreement, the Collection Account shall be under the sole dominion and control of the Owner Trustee for the benefit of the Certificateholders. The Collection Account shall be subject to and established and maintained in accordance with the applicable provisions of the Transfer and Servicing Agreement and the Indenture, including, without limitation, the provisions of Sections 5.08 and 6.02 of the Transfer and Servicing Agreement regarding distributions from the Collection Account. Section 4.02. Application of Trust Funds . (a) On each Payment Date, the Owner Trustee shall direct the Certificate Paying Agent to distribute to each Certificateholder, from amounts on deposit in the Collection Account, the distributions as provided in Sections 5.08 and 6.02 of the Transfer and Servicing Agreement with respect to such Payment Date. The Owner Trustee hereby directs the Certificate Paying Agent to distribute on each Payment Date to each Certificateholder amounts on deposit in the Collection Account in accordance with Sections 5.08 and 6.02 of the Transfer and Servicing Agreement and the Certificate Paying Agent hereby acknowledges such direction. (b) All payments to be made under this Agreement by the Certificate Paying Agent shall be made only from the income and proceeds, including Net Proceeds from the Notes, of the Trust Estate and only to the extent that the Certificate Paying Agent has received such income or proceeds. The Bank shall not be liable to any Certificateholder, the Indenture Trustee or the Trust Administrator for any amounts payable pursuant to this Section 4.02 except to the extent that non-payment is due to the Owner Trustees acts or omissions amounting to willful misconduct or gross negligence. (c) Distributions to any Certificateholder shall be subordinated to the creditors of the Trust, including, without limitation, the Noteholders. 15 Section 4.03. Method of Payment . Subject to Section 8.01(c), distributions required to be made to any Certificateholder on any Payment Date as provided in Section 4.02 shall be made to the each Person who was a Certificateholder on the preceding Record Date either by wire transfer, in immediately available funds, to the account of each such Certificateholder at a bank or other entity having appropriate facilities therefor, if such respective Certificateholder shall have provided to the Certificate Registrar appropriate written instructions at least five Business Days prior to such Payment Date or, if not, by check mailed to each such Certificateholder at the respective address of such Certificateholder appearing in the Certificate Register. Section 4.04. [Reserved] Section 4.05. Segregation of Moneys; No Interest . Moneys received by or on behalf of the Owner Trustee hereunder and deposited into the Collection Account will be segregated except to the extent required otherwise by law or the provisions of the Transfer and Servicing Agreement. The Owner Trustee shall not be liable for payment of any interest in respect of such moneys. ARTICLE V AUTHORITY AND DUTIES OF THE OWNER TRUSTEE; ACTION BY CERTIFICATEHOLDERS Section 5.01. General Authority . The Owner Trustee is authorized and directed to execute and deliver the Notes, the Certificates, the other Operative Agreements to which the Trust is to be a party, each certificate or other document attached as an exhibit to or contemplated by the Operative Agreements to which the Trust is to be a party and any amendment or other agreement or instrument described herein, all as approved by the Depositor, as evidenced conclusively by the Owner Trustees execution thereof, and, on behalf of the Trust, to direct the Trust Administrator to authenticate the Notes. In addition to the foregoing, the Owner Trustee is authorized, but shall not be obligated, to take all actions required of the Trust pursuant to the Operative Agreements. Section 5.02. General Duties . (a) It shall be the duty of the Owner Trustee to discharge (or cause to be discharged) all of its responsibilities pursuant to the terms of this Agreement and the other Operative Agreements to which the Trust is a party and to administer the Trust in the interest of the Certificateholders, subject to the Operative Agreements and in accordance with the provisions of this Agreement.
